UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53




                United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Decided September 21, 2005

                                              Before

                               Hon. RICHARD D. CUDAHY, Circuit Judge

                               Hon. ILANA DIAMOND ROVNER, Circuit Judge

                               Hon. DIANE P. WOOD, Circuit Judge


Nos. 03-2056 & 03-2171

UNITED STATES OF AMERICA,                              Appeals from the United States
                  Plaintiff-Appellee,                    District Court for the
                                                         Western District of Wisconsin.
               v.
                                                       No. 02-CR-0092-C
ARTURO GARCIA PARRA and
MAGDALENA CORREA,                                      Barbara B. Crabb, Chief Judge.
             Defendants-Appellants.


                                            ORDER

        On March 29, 2005, this court affirmed the convictions of Arturo Garcia Parra and Magdalena
Correa for conspiring to distribute and possess with intent to distribute in excess of 500 grams of
cocaine, and for the substantive offense of possessing with intent to distribute more than 500 grams
of cocaine. United States v. Parra, 402 F.3d 752 (7th Cir. 2005). In that opinion, we considered and
rejected various challenges that both defendants made to the way in which the district court had
applied the federal Sentencing Guidelines when it determined what sentence was appropriate for each
one. See id. at 762-63 (Garcia Parra); 766-67 (Correa). Nonetheless, because the district court had
imposed Garcia Parra’s sentence of 63 months and Correa’s sentence of 121 months at a time when
all thought that the Guidelines were mandatory, we ordered a limited remand in accordance with our
decision in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district court could
advise us whether it was inclined to impose the same sentence or to resentence now that the Supreme
Nos. 03-2056 & 03-2171                                                                         Page 2


Court has held that the Guidelines may be applied only in an advisory fashion. See United States
v. Booker, 125 S.Ct. 738 (2005).
         After obtaining the views of counsel, the district court issued an order on April 27, 2005, in
which it informed us that it “could state with confidence that [the court] would have imposed the
same sentences on both defendants at the time of their original sentencing had [it] known that the
sentencing guidelines are advisory and not binding.” On May 10, 2005, the court issued a second
order in which it denied defendant Correa’s motion for reconsideration. The latter order rejected
Correa’s argument that it would violate the Ex Post Facto clause of the United States Constitution,
Art. I, sec. 9, cl. 3, to impose any sentence calculated under the Guidelines that depends on facts
found by the judge.
        Upon receiving the district court’s two orders, we invited the parties to file any arguments
concerning the appropriate disposition of the appeal in light of the district court’s decision. Correa
and the United States have done so; Garcia Parra has not. In her submission, Correa argues only that
the district court should have accepted her Ex Post Facto clause point. This court, however, has
squarely rejected that argument. See, e.g., United States v. Paulus, No. 04-3092, 2005 WL 2000984
*4 (7th Cir. Aug. 22, 2005); United States v. Jamison, 416 F.3d 538 (7th Cir. 2005). As the court
pointed out in Jamison, the only material change here affected Correa’s punishment, not her guilt.
And with respect to the punishment, she was on notice at all times that distributing in excess of 500
grams of cocaine was punishable by a prison term of up to 40 years, as specified by 21 U.S.C.
§ 841(b)(1)(B)(ii). Booker did not forbid judicial fact-finding in conjunction with sentences; it held
only that such fact-finding could not be combined with a system of mandatory Guideline sentencing.
Thus, the district court was entitled to find the facts that increased Correa’s sentence from the 78
months that she concedes was appropriate to the 121 months she received.
        Correa has not offered any other reason that would support a finding that her sentence was
unreasonable. Because both Garcia Parra’s sentence and Correa’s sentence fell within the applicable
Guidelines range, they are entitled to a rebuttable presumption of reasonableness. See United States
v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005). Because that presumption has not been rebutted here, we
can find no plain error in either sentence. We therefore AFFIRM the judgment of the district court.